DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On page 8 of the Applicant’s Response, Applicant argues that Mountain does not further visually distinguish within a matched keyword group of media assets to display one category visually distinct from another category while not further distinguish in performed for unmatched assets. Applicant asserts that selecting a color for a search result is not the same as 1) first visually distinguishing between media assets based on matched and unmatched keywords, and then 2) further visually distinguishing within the matched media assets class such that one category within the class is visually distinct from another category in the class. 
The Examiner respectfully disagrees because Mountain discloses a system for organizing search results within an electronic programming guide. A user may provide a search string related to television programming. The search results may be identified using a first color at least partially based on a first relationship between the search string and the first search result. The method may include selecting, by the television programming device, a second color at least partially based on a second relationship between the search string and the second search result, wherein the second relationship is different from the first relationship. 
For instance, an end-user provides a search string that contains a title of a television program to the EPG of a television tuning device. The search results are 
Figure 4 illustrates an electronic programming guide organized using color wherein television programming information regarding television programming that does not match the search string provided by the end-user remains displayed. Using the search function 230, an end-user provided a search string “Joe Hogan.” Search result 420 and search result 430 may be highlighted using a first color (represented by a first level of shading in FIG. 4) based on a relationship between search result 420, search result 430, and the search string. In the illustrated embodiment, "Joe Hogan" is an actor appearing in the television programs of search result 420 and search result 430. Search result 440 may be highlighted using a different color (represented by a different level of shading in FIG. 4). This different color represents a different relationship between search result 440 at the search string of "Joe Hogan." As an example, the relationship may be that while the television program of search result 440 does not feature "Joe Hogan" as a member of cast or crew, television watchers who enjoy television programs having "Joe Hogan" as an actor may be likely to also enjoy the television program of the search result ([0050]-[0055]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51, 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,701,460 in view of Mountain (US Pub. 2013/0086613). 
Instant Application claim 51
US Pat. 10,701,460 claim 1
A method comprising: receiving a keyword via an interface of a device; identifying a first 

identifying a second set of media assets, scheduled for transmission during the time period, wherein metadata of the first set of media assets does not match the keyword;
identifying a second plurality of media assets with metadata that does not include the keyword that are scheduled for transmission during the identified time period;
generating for display a first plurality of media asset identifiers of the first subset of first set of media assets; generating for display a second plurality of media asset identifiers of the second subset set of first set of media assets; and wherein the first plurality of media asset identifiers are visually distinguished from the second plurality of media asset identifiers.
generating for display a first plurality of media asset identifiers of the 
first plurality of media assets;  and generating for display a second plurality 
of media asset identifiers of the second plurality of media assets, wherein the 
second plurality of media asset identifiers is visually distinguished from the 
first plurality of media asset identifiers. 



Claim 51 of the instant application recites the additional limitations of “identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second 
Nevertheless, Mountain teaches the technique of providing identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset identifiers and the second plurality of media asset identifiers are visually distinguished from the third plurality of media asset identifiers ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4). 
It would have been obvious to include identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset identifiers and the second plurality of media asset identifiers are visually distinguished from the third plurality of media 10,701,460 for the benefit of visually distinguishing between a plurality of categories.

Claims 51, 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,306,337 in view of Mountain (US Pub. 2013/0086613). 
Instant Application claim 51
US Pat. 10,306,337 claim 1
A method comprising: receiving a keyword via an interface of a device; identifying a first set of media assets, scheduled for transmission during a time period, wherein metadata of the first set of media assets matches the keyword;
A method for presenting search results in a media guidance application, 
the method comprising: receiving, from a user, a search expression;  performing a search, based on the search expression, for media assets that are scheduled for transmission to a plurality of users; identifying a first plurality of media assets that were identified by the search and that are scheduled for transmission to the plurality of users during the time interval;
identifying a second set of media assets, scheduled for transmission during the time period, wherein metadata of the first set of media assets does not match the keyword;
identifying a 
second plurality of media assets that were not identified by the search and 
that are scheduled for transmission to the plurality of users during the time 
interval;
generating for display a first plurality of media asset identifiers of the first subset of first set of media assets; generating for 




Claim 51 of the instant application recites the additional limitations of “identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset identifiers and the second plurality of media asset identifiers are visually distinguished from the third plurality of media asset identifiers”.
Nevertheless, Mountain teaches the technique of providing identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset 
It would have been obvious to include identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset identifiers and the second plurality of media asset identifiers are visually distinguished from the third plurality of media asset identifiers in claim 1 of patent 10,306,337 for the benefit of visually distinguishing between a plurality of categories.

Claims 51, 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 10,057,659 in view of Mountain (US Pub. 2013/0086613). 
Instant Application claim 51
US Pat. 10,057,659 claim 1
A method comprising: receiving a keyword via an interface of a device; identifying a first set of media assets, scheduled for transmission during a time period, wherein 

the method comprising: receiving, from a user, a search expression; identifying a first plurality 
of media assets that are scheduled for transmission to the plurality of users 
during the time interval;
identifying a second set of media assets, scheduled for transmission during the time period, wherein metadata of the first set of media assets does not match the keyword;
generating for display a second plurality of media 
asset identifiers corresponding to media assets that are scheduled for 
transmission to the plurality of users during the time interval;
generating for display a first plurality of media asset identifiers of the first subset of first set of media assets; generating for display a second plurality of media asset identifiers of the second subset set of first set of media assets; and wherein the first plurality of media asset identifiers are visually distinguished from the second plurality of media asset identifiers.
visually distinguishing a first portion of the second plurality of media asset 
identifiers, corresponding to the first plurality of media assets identified based on the search expression, from a second portion of the second plurality of a media asset identifiers corresponding to media assets not identified based on the search expression,


Claim 51 of the instant application recites the additional limitations of “identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the 
Nevertheless, Mountain teaches the technique of providing identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset identifiers and the second plurality of media asset identifiers are visually distinguished from the third plurality of media asset identifiers ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4). 
It would have been obvious to include identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset identifiers and the second plurality of media asset identifiers are visually distinguished from the third plurality of media 10,057,659 for the benefit of visually distinguishing between a plurality of categories.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51, 53-55, 58-59, 61, 63-65, 68-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mountain (US Pub. 2013/0086613), herein referenced as Mountain.
Regarding claim 51, Mountain discloses “A method comprising: receiving a keyword via an interface of a device ([0004], [0040], [0059], [0069], Fig. 1, i.e., input device may be a keyboard for inputting a search string); 
identifying a first set of media assets, scheduled for transmission during a time period, wherein metadata of the first set of media assets matches the keyword ([0004], [0017]-[0018], [0050]-[0055], Figs. 2, 4, i.e., a first color may be used to accent one or 
identifying a second set of media assets, scheduled for transmission during the time period, wherein metadata of the first set of media assets does not match the keyword ([0017], [0050]-[0055], Fig. 2, 4, i.e., television programming that does not match the search string may be displayed with no shading or color); 
identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; generating for display a first plurality of media asset identifiers of the first subset of first set of media assets; generating for display a second plurality of media asset identifiers of the second subset set of first set of media assets; and generating for display a third plurality of media asset identifiers of the second set of media assets, wherein the third plurality of media asset identifiers are not visually distinguished from each other, wherein the first plurality of media asset identifiers and the second plurality of media asset identifiers are visually distinguished from the third plurality of media asset identifiers; and wherein the first plurality of media asset identifiers are visually distinguished from the second plurality of media asset identifiers.” ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4, i.e., search results may be highlighted using different colors based on the relationship to the search string. That is, different search results associated with different attributes such as, search string provided in the title of search result, one or more actors in common with search string, and search result belongs to the same genre of the search string, are colored differently 
Regarding claim 53, Mountain discloses “wherein, first subset of the first set of media assets and the second subset of the first set of media assets are visually distinguished from each other by an indicator.” ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4, i.e., search results may be highlighted using different colors based on the relationship to the search string).
Regarding claim 54, Mountain discloses “wherein the indicator is selected from a group consisting of geographical shapes, colors, shading, hashing, symbols, and alpha-numeric text.” ([0018]-[0019], [0050]-[0055], Figs. 2, 4, i.e., search results may be highlighted using different colors and shadings based on a relationship to the search string).
Regarding claim 55, Mountain discloses “wherein, the keyword relates to a genre.” ([0018], [0050]-[0055], Figs. 2-4, i.e., a third color may be used to accent one or more search results to indicate that the one or more search results belong to the same genre as the television program indicated by the search string).
Regarding claim 58, Mountain discloses “identifying a third set of media assets scheduled for transmission outside of the time period; and generating for display a fourth plurality of media asset identifiers of the third set of media assets.” ([0038], Fig. 2, i.e., the EPG displays a period of time from 7 PM until 10PM, however the EPG 220 may contain information from other periods of time, which the end-user may select for display. For example, the end-user may scroll left or right to display television programming scheduled to be shown earlier or later, respectively).
claim 59, Mountain discloses “wherein metadata is included as part of an identification retrieved when identifying a media asset.” ([0017]-[0018], [0020], Figs. 1-3, i.e., an EPG is provided for identifying media assets).
Regarding claim 61, Mountain discloses “A system for playing a media asset on the display of an electronic media device (Figs. 1-5) comprising: 
a communications circuitry configured to receive, from an interface of the electronic media device, a search string ([0004], [0040], [0059], [0069], Fig. 1, i.e., input device may be a keyboard for inputting a search string); and a control circuitry configured to: 
receive a keyword via an interface of a device ([0004], [0040], [0059], [0069], Fig. 1, i.e., input device may be a keyboard); 
identify a first set of media assets, scheduled for transmission during a time period, wherein metadata of the first set of media assets matches the keyword ([0004], [0017]-[0018], [0050]-[0055], Figs. 2, 4, i.e., a first color may be used to accent one or more search results that indicate the search string provided is present within the title of one or more search results); 
identify a second set of media assets, scheduled for transmission during the time period, wherein metadata of the first set of media assets does not match the keyword ([0017], [0050]-[0055], Fig. 2, 4, i.e., television programming that does not match the search string may be displayed with no shading or color);
identify a first category and a second category related to the keyword; identify a first subset of the first set of media assets with metadata that matches the first category; identify a second subset of the first set of media assets with metadata that matches the 
Regarding claim 63, claim 63 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 53.
Regarding claim 64, claim 64 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 54.
Regarding claim 65, claim 65 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 55.
claim 68, claim 68 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 58.
Regarding claim 69, claim 69 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 59.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-57, 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Mountain in view of Matsuzaki (US Pub. 2009/0254942), herein referenced as Matsusaki.
Regarding claim 56, Mountain fails to explicitly disclose “wherein the genre is selected from a group consisting of comedy, drama, action, fantasy, horror, mystery, romance, thriller, suspense or a combination thereof.”

	Regarding claim 57, Mountain discloses that search results may be highlighted using different colors based on the relationship to the search string, however Mountain fails to explicitly disclose “wherein, each genre is visually distinguished from each other by an indicator, wherein the indicator is selected from a group consisting of geographical shapes, colors, shading, hashing, symbols, and alpha-numeric text.” 
	Matsuzaki teaches the technique of providing wherein, each genre is visually distinguished from each other by an indicator, wherein the indicator is selected from a group consisting of geographical shapes, colors, shading, hashing, symbols, and alpha-numeric text ([0037], [0039], [0272], [0300], Figs. 27-29, i.e., genres are indicated by colors). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing wherein, each genre is visually distinguished from each other by an indicator, wherein the indicator is selected from a group consisting of geographical shapes, colors, shading, hashing, symbols, and alpha-numeric text as taught by Matsuzaki, to improve the programming guide search system of Mountain for the 
Regarding claim 66, claim 66 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 56.
Regarding claim 67, claim 67 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 57.

Claims 60, 70 are rejected under 35 U.S.C. 103 as being unpatentable over Mountain in view of Datta et al. (US Pub. 2014/0143254), herein referenced as Datta.
Regarding claim 60, Mountain discloses “wherein the first and second media assets are stored in a database, wherein matching the keyword to the first and second media assets in the database comprises matching the keyword with one or more keywords in a database...” ([0020], [0023], [0028], i.e., search string provided by the end-user may be transmitted to a remote server. The remote server may search one or more databases that contain information related to television programming).
Mountain fails to explicitly disclose wherein the database lists the keywords along with its attribute type.
	Datta teaches the technique of providing wherein the database lists the keywords along with its attribute type ([0010], [0012], [0017]-[0018], Fig. 1, i.e., a product query 120 is transmitted to a query classifier 160 to map the query to a product category. A product category resolution module 150 may leverage a category attribute dictionary 170. The category attribute dictionary 170 can provide a dictionary of attributes associated with various product categories). Thus, it would have been obvious to one of 
Regarding claim 70, claim 70 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 60.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 2, 2021